MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Oct 04 2017, 10:35 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Tyler Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Logan Sabik,                                             October 4, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1705-CR-907
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Peggy Ryan Hart,
Appellee-Plaintiff                                       Judge Pro Tempore
                                                         Trial Court Cause No.
                                                         49G10-1612-CM-47029



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-907 | October 4, 2017           Page 1 of 5
                                             Case Summary
[1]   Logan Sabik appeals his conviction, following a bench trial, for class A

      misdemeanor battery. He contends that the State presented insufficient

      evidence to rebut his self-defense claim. Finding the evidence sufficient, we

      affirm his conviction.


                                 Facts and Procedural History
[2]   In December 2016, Sabik resided in a home with his aunt, Stephanie Sabik. On

      December 7, Stephanie’s girlfriend, Ashley Howard, returned to the home from

      work and encountered a “very agitated” Sabik. Tr. at 55. Apparently,

      Stephanie and Sabik had been arguing throughout the day and were still

      arguing when Howard arrived. Howard also began arguing with Sabik, and as

      the situation escalated, Stephanie “put her hands on” Sabik to direct him back

      toward his bedroom to keep him away from Howard. Id. at 57. Nevertheless,

      Sabik charged at Howard “[t]he way a bull would charge … he just kind of

      hunkered down ….” Id. at 58. Howard’s “martial arts background … instantly

      kicked in as a self-defense” and she managed to put Sabik in a headlock and

      “put him on the floor” to try to calm him down. Id. Sabik freed himself and

      then “body slammed” Howard by lifting her over his head and slamming her to

      the ground. Id. at 56, 59. When she got back up, he did it again. Stephanie

      pulled Sabik off Howard and called police. Howard suffered minor injuries to

      her mouth and knee.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-907 | October 4, 2017   Page 2 of 5
[3]   The State charged Sabik with one count of class A misdemeanor battery with

      Howard as the victim and one count of class B misdemeanor battery with

      Stephanie as the victim. During the bench trial, Sabik claimed that he was

      acting in self-defense. The trial court found Sabik guilty of the class A

      misdemeanor battery regarding Howard but not guilty of the class B

      misdemeanor regarding Stephanie. The court sentenced Sabik to a one-year

      fully suspended sentence. This appeal ensued.


                                     Discussion and Decision
[4]   Sabik’s sole contention on appeal is that the State presented insufficient

      evidence to rebut his claim of self-defense. Our standard for reviewing a

      challenge to the sufficiency of evidence to rebut a claim of self-defense is the

      same standard used for any claim of insufficient evidence. Wolf v. State, 76
N.E.3d 911, 915 (Ind. Ct. App. 2017). We neither reweigh the evidence nor

      judge the credibility of the witnesses. A.A. v. State, 29 N.E.3d 1277, 1280 (Ind.

      Ct. App. 2015). We consider only the probative evidence and reasonable

      inferences supporting the trial court’s decision and will affirm the conviction if

      there is substantial evidence of probative value such that a reasonable trier of

      fact could have concluded the defendant was guilty beyond a reasonable doubt.

      Id. at 1280-81.


[5]   “A valid claim of self-defense is legal justification for an otherwise criminal

      act.” Wolf, 76 N.E.3d at 915 (quoting Wallace v. State, 725 N.E.2d 837, 840 (Ind.

      2000)). “A person is justified in using reasonable force against any other person


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-907 | October 4, 2017   Page 3 of 5
      to protect the person or a third person from what the person reasonably believes

      to be the imminent use of unlawful force.” Ind. Code § 35-41-3-2(c). To prevail

      on a self-defense claim, a defendant must show three things: (1) he was in a

      place where he had a right to be; (2) he did not provoke, instigate, or participate

      willingly in the violence; and (3) he was protecting himself from what he

      reasonably believed to be the imminent use of unlawful force. Dixson v. State,

      22 N.E.3d 836, 839 (Ind. Ct. App. 2014), trans. denied (2015).1 Further, self-

      defense is not appropriate for a defendant who is the initial aggressor except in

      very limited circumstances not applicable here. Miller v. State, 720 N.E.2d 696,

      700 (Ind. 1999).2


[6]   “When a claim of self-defense is raised and finds support in the evidence, the

      State bears the burden of negating at least one of the necessary elements.” King

      v. State, 61 N.E.3d 1275, 1283 (Ind. Ct. App. 2016), trans. denied (2017). “The

      State may meet this burden by rebutting the defense directly, by affirmatively

      showing the defendant did not act in self-defense, or by simply relying upon the

      sufficiency of its evidence in chief.” Id. If a defendant is convicted despite his

      claim of self-defense, we will reverse only if no reasonable person could say that


      1
        This Court has repeatedly stated that the third thing a defendant claiming self-defense must show is that “he
      had a reasonable fear of death or serious bodily harm.” See, e.g., McCullough v. State, 985 N.E.2d 1135, 1138
      (Ind. Ct. App. 2013), trans. denied. However, we have determined that while a reasonable fear of death or
      serious bodily injury is undoubtedly required in a case involving deadly force, “when a case does not involve
      deadly force, a defendant claiming self-defense must only show that he was protecting himself from what he
      ‘reasonably believe[d] to be the imminent use of unlawful force.’” Dixson, 22 N.E.3d at 839 (quoting Ind.
      Code § 35-41-3-2(c)).
      2
       A self-defense claim is available to an initial aggressor only if he or she withdraws from the encounter and
      communicates to the other person his or her intent to withdraw but the other person nevertheless continues
      or threatens to continue unlawful action. Ind. Code § 35-41-3-2(g)(3).

      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-907 | October 4, 2017               Page 4 of 5
      self-defense was negated beyond a reasonable doubt. Wilson v. State, 770 N.E.2d
799, 801 (Ind. 2002).


[7]   Here, the evidence presented by the State in its case-in-chief was sufficient to

      satisfy its burden of negating Sabik’s self-defense claim. While the evidence

      indicates that Stephanie did initially put her hands on Sabik, Howard testified

      that Sabik charged at her and was the initial aggressor and instigator with

      regard to the physical altercation between them. Although Sabik, and to some

      extent even Stephanie, provided an alternate version of events as to who was

      the initial aggressor, the trial court, as the trier of fact, was entitled to determine

      which version of events to credit. See Barton v. State, 490 N.E.2d 317, 318 (Ind.

      1986). The trial court chose to believe Howard. Sabik’s arguments on appeal

      are simply an invitation for this Court to reweigh the evidence and reassess

      witness credibility in his favor, and we will not. There was sufficient testimony

      from which the trial court could reasonably conclude that Sabik was the initial

      aggressor and that he provoked, instigated, or participated willingly in the

      violence that occurred, therefore negating his claim of self-defense.

      Accordingly, we affirm his conviction.


[8]   Affirmed.


      Vaidik, C.J., and Mathias, J., concur




      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-907 | October 4, 2017   Page 5 of 5